Citation Nr: 0305416	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  99-23 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to an increased apportionment of the veteran's VA 
disability compensation benefits.  




WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran had active duty service from January 1951 to 
December 1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 Special Apportionment Decision of the 
RO.  

This case was previously before the Board in February 2002, 
and at that time the Board undertook additional development 
on the appellant's claim, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  

When the development was completed, the Board provided the 
appellant and veteran notice of the development in August 
2002, as required by Rule of Practice 903.  67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903 
(2002)).  After giving the notice and an opportunity for 
response to the notice, the Board now undertakes appellate 
review of the claim.  

The undersigned Veterans Law Judge has been designated to 
make the final disposition of this proceeding for VA.   



FINDINGS OF FACT

1.  As shown in June 2002, the veteran received about $2,020 
a month in the form of VA disability compensation (which is 
less the apportionment to the appellant) and approximately 
$745 a month in other income.  

2.  The appellant receives a monthly apportionment of $250 
from the veteran's VA disability compensation, in addition to 
$634 a month in domestic court-ordered spousal support plus 
an additional $36 a month on arrears and $50 a month on 
medical arrears.  

3.  The appellant's monthly expenses, which include payments 
for a medically necessary home health aide, exceed her 
monthly income by more than $900, as shown in July 2002.  

4.  The appellant has not demonstrated special circumstances 
showing such hardship that an increased apportionment is 
warranted; undue hardship to the veteran has been shown.   



CONCLUSION OF LAW

An increased apportionment of the veteran's compensation 
benefits to the appellant is not warranted.  38 U.S.C.A. §§ 
5307, 7104 (West 2002); 38 C.F.R. §§ 3.450, 3.451 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The record reflects that the veteran had active duty service 
from January 1951 to December 1954.  The veteran and the 
appellant were married in July 1953, and divorced in June 
1967.  They remarried in July 1968, and separated sometime in 
1998.  They remained married, but lived apart.  

The veteran is service-connected for chronic asthma and 
fibromyositis.  He is assigned a total disability rating due 
to individual unemployability due to his service-connected 
asthma.  

Based upon a July 1998 claim, the appellant, in a January 
1999 Special Apportionment Decision, was granted a special 
apportionment of $200 from the veteran's $2,104 monthly 
disability benefit due to her economic needs from medical 
disability.  

In March 1999, she requested an increase in the apportionment 
on account of her increased expenses.  In a January 2000 
Special Apportionment Decision, the RO increased the 
appellant's apportionment to $250, effective in February 
2000, with the veteran's consent.  The appellant, reporting 
additional health problems, found the increase insufficient 
and continued her appeal.  

The veteran, in a report of income and expenses in the form 
of a domestic relations court document, dated in April 2000, 
reported monthly income of $1,903 from "pension" and $700 
in "other income."  He reported having monthly expenses of 
$1,981, including $150 for rent, $500 for food, $167 for 
vacation, $200 for gas, $275 credit card payments, and $206 
for personal loans.  He had a net monthly income of $697.  He 
reported assets of $322 in his checking account and $357 in 
his savings account.  There was no record of liabilities 
other than monthly loan and credit payments.  

In September 2000, an Order of a domestic relations court 
indicates that the veteran's monthly income was $2,602 (based 
on his report of income and expenses that he submitted to the 
court) and the appellant's monthly income was $816.  
Effective in March 2000, the veteran was ordered to pay the 
appellant $670 a month in spousal support, and his arrears 
was set at $1,414.  

The appellant began submitting income and expense reports in 
July 1998.  At that time, she had reported monthly income of 
$881 and expenses of $1,317, with assets of $46,454, and 
liabilities of $2,000.  

The veteran had reported income of $2,754 with expenses of 
$1,620, and a net income of $1,134.  On this basis, the 
appellant was granted a $200 monthly apportionment, effective 
in August 1998.  

In March 1999, the appellant requested an increased 
apportionment on account of increased expenses totaling 
$1,803.  She reported that she had sought help from the local 
Agency on Aging, and was obtaining heating assistance, 
prescription drug assistance and a possible real estate tax 
rebate.  (In reviewing the record, the Board finds that the 
appellant's monthly expenses were misstated in that she 
reported duplicate real estate taxes and medical insurance 
payments.  

In addition, she reported that she had canceled her cable 
television payment and was no longer paying a home equity 
loan.  Her expenses were shown to be $1,484 rather than the 
$1,803 reported, with a monthly income of $873.  Her income 
decreased as she reduced the amount of her IRA payment to 
extend the duration of the income.  

A December 1999 VA Financial Status Report submitted by the 
appellant showed monthly income of $798 with further 
reduction in IRA income, and total monthly expenses of 
$1,498.  She also reduced the assessed value of her home to 
$13,000 based upon a 1985 tax assessor's statement.  

In January 2001, the appellant submitted various additional 
documentation, to include a copy of the veteran's April 2000 
income and expense report from a domestic relations court.  
Based upon this report, the veteran was ordered to pay 
spousal support, as previously noted, effective in March 
2000.  

In September 2000, the veteran submitted to VA a request that 
the apportionment of his VA benefits be reduced, as the 
increased support order caused him an unfair burden without 
consideration of his economic situation.  

The appellant's monthly income and expense report of August 
2000 showed monthly income of $1,498.  She received $481 from 
Social Security, $97 pension, $670 spousal support and a $250 
VA apportionment.  Her expenses included those of $310 
utilities, $157 a month for a home equity load, $100 for 
personal loans, $100 a month for credit card payments, $138 
home repair expenses, and $684 a month for medical costs, 
$500 of which was for a health aide.  She showed insurance 
expenses of $458.  Her expenses totaled $2,132 a month, with 
a net monthly deficit of $634.  She reported assets of 
$15,826, and liabilities of $17,461.  She showed a 
significant increase in expenses from 1999 with a $300 
increase in medical costs and $357 in debt.  

In a March 2001 Special Apportionment Decision, the RO 
determined that the previous amount of $250 remained 
unchanged.  

During an August 2001 RO hearing, the appellant testified 
that she had been borrowing money from her daughter for the 
past few years to pay her taxes and make ends meet.  She 
submitted copies of money orders, dated from 1997 to 2000, 
showing loans, in the varying amounts of $200 up to $2,000, 
from her daughter.  The appellant also stated that her $5,000 
home equity loan was obtained when she and her husband lived 
together, to pay down his huge credit card and gambling 
debts.  

In an August 2001 statement, the appellant described her 
health, reporting that she had received treatment for 
fractures involving both feet and eye surgery due to 
decreased vision, which resulted in increased costs.  She 
reported that she required a health aide to help with 
personal care, food preparation, household tasks and insulin 
preparation and that she needed to rent a wheel chair.  

In response to its request, the Board in June 2002 received a 
VA Financial Status Report from the veteran, reflecting 
monthly income of $2,765 consisting of $2,020 in VA 
"pension" [not including the $250 apportioned to the 
appellant] and $745 in "disability retirement."  He 
reported having monthly expenses of $2,041 consisting of $200 
for gas, $600 for unspecified expenses, and $1,241 for 
payments on installment contracts and other debts.  As for 
these monthly personal debts, he reported to owe $200 for a 
personal loan, $625 to the appellant for spousal support, and 
$416 to financial institutions.  

His reported assets consisted of $300 in the bank, $60 on 
hand, and an automobile valued at between $300 and $500.  (He 
also noted monthly expenses of $25 in medical expenses and 
$25 for car insurance, but he did not specify whether this 
was included in or additional to the unspecified expenses of 
$600.)  After subtracting his monthly expenses from his 
monthly income, he had a net monthly income of $724.  

(According to VA disability compensation rate tables, 
effective in December 2001, the veteran was actually entitled 
to receive $2,287 in disability compensation, $250 of which 
is apportioned to his wife, leaving him with $2,037 in VA 
compensation.  His entitlement increased to $2,318, effective 
in December 2002.)  

In July 2002, the Board received from the appellant a 
financial status report, as well a statement, medical records 
and additional financial documents.  She reported having 
monthly income of $1,548 and expenses of $2,479, for a 
monthly deficit of $931.  She reported assets of about 
$22,292, including $78 cash in the bank, $36 on hand, a 1988 
car valued at $1,200 and a wheelchair-accessible van valued 
at $8,000, and real estate valued at $13,000.  

Her liabilities totaled about $5,340, consisting of a 
personal loan from her daughter for living and medical 
expenses ($1,285), credit payments for living and medical 
expenses ($1,308) and a bank loan for a roof and home 
maintenance ($2,755).  The appellant reported that she had 
taken the cash value of a life insurance policy of $6,000, 
with an additional $2,000 from her daughter, to purchase the 
van, which had a wheelchair lift, to transport her to medical 
appointments.  

The other documentation from the appellant includes a 
statement in which she describes her deteriorating health 
condition and her need to request further loans from her 
daughter on account of her rising medical costs.  

A June 2002 case status report from a domestic relations 
court indicates that the veteran was currently under court 
order to pay the appellant $634 a month for support plus an 
additional $36 per month on arrears and $50 a month on 
medical arrears.  

Two private medical reports, each dated in May 2002, shows 
that the appellant required home health care services due to 
severe lymphedema, weakness, obesity, diabetes, diabetic 
retinopathy, hypertension, pre-renal azotemia, 
hypercholesterolemia, abdominal cellulitis and status post 
hernia surgery.  

In August 2002 letters, the Board informed the veteran of the 
evidence it had obtained from the appellant, and informed the 
appellant of the evidence it had obtained from the veteran 
(i.e., evidence that was received since they were last issued 
a Supplemental Statement of the Case in September 2001).  The 
Board enclosed copies of the evidence for the veteran's and 
appellant's review.  They were given an opportunity to submit 
additional evidence or argument in response to the new 
evidence.  

The appellant did not reply to the Board's August 2002 
request.  The veteran replied by letter in October 2002, 
stating that he was sorry for the appellant's poor health and 
that his own health was not so good either.  He indicated 
that he was paying her $167 a week for spousal support and 
apparently owed her $2,000.  He stated that he had a hernia 
that required surgery and that his medical insurance did not 
cover much for doctor and hospital expenses.  He offered to 
increase the appellant's apportionment an additional $50 a 
month, as that was all he said that he could afford.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Special Apportionment Decisions (in July 1999, January 2000, 
and March 2001), Statement of the Case (in October 1999), and 
Supplemental Statement of the Case (in September 2001), the 
RO has notified the appellant of the evidence needed to 
substantiate her claim.  The RO has also made reasonable 
efforts to assist the appellant in obtaining evidence for her 
claim, to include providing her with the opportunity for a 
hearing at the RO before a local hearing officer in August 
2001.    

It is also shown that the veteran has been informed of the 
RO's apportionment decisions, as well as the Supplemental 
Statement of the Case in September 2001.  Additionally, he 
has responded to requests for his income and expense, such as 
his financial status report received in June 2002, and, in 
August 2002, was informed of additional evidence obtained 
from the appellant in support of her claim.  He has been 
given adequate opportunity to provide evidence in this case.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

According to 38 U.S.C.A. § 5307, the general apportionment 
statute, if a veteran is not living with his or her spouse, 
all or any part of the pension payable on account of the 
veteran may be apportioned as may be prescribed by the 
Secretary, 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 
3.450(a)(1)(ii).  The claimant is not required to establish 
the existence of hardship under this regulatory provision.  
See Hall v. Brown, 5 Vet. App. 294 (1993).

However, the appellant in the instant case was granted a 
"special" apportionment pursuant to 38 C.F.R. § 3.451.  
Under this regulation, as enabled by 38 U.S.C.A. 
§ 5307(a)(2), apportionment is allowed, without regard to any 
other provision regarding apportionment, where hardship is 
shown to exist.  The apportionment is granted on the basis of 
the facts of the individual case as long as it does not cause 
undue hardship to the veteran or other persons in interest.  

The provisions referable to special apportionment are 
apparently meant to provide for an apportionment in 
situations where the veteran is reasonably discharging his 
responsibility for the support of any dependent, but special 
circumstances creating hardship exist which warrant giving 
the dependent additional support.  

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  

Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him or 
her while apportionment of less than 20 percent of his or her 
benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451.  

The Board has considered the evidence of record and the 
contentions of both the veteran and appellant, and finds that 
the evidence of record does not support an increase in the 
amount of the apportionment to the appellant.  

In reviewing the pertinent information, the Board notes that, 
although the currently apportioned $250 represents less than 
20 percent of the veteran's VA compensation benefits, it is 
not a less than reasonable amount in light of the veteran's 
payment to the appellant of $634 monthly in a domestic court-
ordered spousal support plus an additional $36 monthly on 
arrears and $50 monthly on medical arrears.  

The primary question at issue is whether the appellant has 
demonstrated such hardship that an increase is warranted.  In 
reviewing the overall evidence of record, the Board concludes 
that, while the appellant has demonstrated that she is 
medically needy to the extent asserted, she has not shown 
such special circumstances that further hardship exists which 
warrants an additional amount of support.  

Her expenses have risen dramatically over the past three 
years, and she has submitted medical evidence to support her 
statements.  For example, she maintains that a $500 a month 
health aide is necessary due to reduced vision and increased 
disability.  

The recent medical evidence, dated in May 2002, substantiates 
her claim, showing that she requires home health care 
services due to severe lymphedema, weakness, obesity, 
diabetes, diabetic retinopathy, hypertension, pre-renal 
azotemia, hypercholesterolemia, abdominal cellulitis, and 
status post hernia surgery.  Moreover, the record also shows 
that the appellant's liquid assets are clearly very limited 
and she continues to spend down her retirement fund.  

Nevertheless, despite her significant medical needs, the 
Board finds that she is currently receiving a reasonable 
amount of benefits from the veteran.  Considering the 
apportionment and spousal support payments, the most recent 
evidence available in June 2002 shows that the appellant was 
receiving an amount equivalent to about 40 percent of the 
veteran's VA benefits.  (That is, she received slightly less 
than 40 percent if the court-ordered spousal support arrears 
are not considered and more than 40 percent if the arrears 
are taken into account.)  

This percentage is in the high range of what would ordinarily 
be considered a reasonable amount for an apportionee.  See 
38 C.F.R. § 3.451.  The Board also notes that the appellant 
may have understated the value of her house, and thus her 
assets, in her most recent financial status report.  

Further, the additional amount of VA disability compensation 
that the veteran received for a dependent spouse was $124, 
effective in December 2001 (which increased to $125 effective 
in December 2002).  Thus, the current apportionment is 
already twice what the veteran received on account of the 
appellant.  

Additionally, the Board also finds that an additional amount 
of support to the appellant would cause undue hardship to the 
veteran.  See 38 C.F.R. § 3.451.  

In this regard, the Board observes that, in June 2002 for 
which the most recent figures are available, the veteran 
received monthly disability compensation benefits in the 
amount of $2,020 (actually $2,037, as shown by rate tables), 
had a total household income of $2,765 per month, and had 
$724 net income each month after expenses.  

However, even with the surplus net income, it is noted that 
the veteran is in arrears with his court-ordered spousal 
payments and his assets are extremely limited.  In fact, the 
appellant has far more assets, including the house.  

Moreover, as indicated by the veteran in an October 2002 
statement, he has his own health problems to manage, and his 
most recent financial status report appeared to underestimate 
his medical expenses.  

In reaching this decision, the Board has considered the 
amount of the current apportionment, other income and 
resources of the veteran and the appellant, and the special 
needs of the veteran and appellant.  

While the veteran is reasonably discharging his 
responsibility for the support of the appellant, given the 
current apportionment amount and the court-ordered spousal 
support, this case does not present special circumstances 
that have created hardship to the extent that additional 
support is warranted.  

The Board is sympathetic to the appellant's economic plight, 
but she has not shown such special circumstances that further 
hardship existed which warranted an additional amount of 
support.  

Accordingly, given all of the factors discussed hereinabove, 
the Board finds that an increase in the appellant's $250 a 
month apportionment of the veteran's compensation benefits is 
not warranted.   




ORDER

An increased apportionment of the veteran's VA disability 
compensation benefits is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

